Title: To James Madison from Robert Montgomery, 5 April 1806 (Abstract)
From: Montgomery, Robert
To: Madison, James


                    § From Robert Montgomery. 5 April 1806, Alicante. “A disorder has appeared and exists in this country Since about the begining of January last, its Symptoms are much like the commencement of a cold, and in most cases is attended with a fever but seldom in a Strong degree. It first appeared in Italy and has come gradualy to the Westward, in which line it makes a regular progress is now at Carthagena and continues to advance.
                    “The first attacks of the Yellow fever in many instances resembled this disorder very much but no person has Yet died of it except in cases of very Old age or great debillity. When it comes into a family it generally prevades the Whole tho not at the same time but as One, two, or three begin to recover others fall, thier sickness continues from three to ten days and some have had relapses, I was the first in my own family who had it, the remainder about twenty in number followed in succession they are now nearely recovered but have all been extremely weakned by it.
                    “The Physicians here are not yet agreed what name to give it. I asked him who attends my family (and who I conceive to be the first in the place) if he did not think it a species of the Influenza, he assented to my opinion but did not venture to give One of his Own, others call it a slight catarrh, and most of them suppose it consists in some hidden qualities of the Atmosphere, in fact they are not able to decide whether or not it is contageous; the Observations I have been able to make as well in my own as in other families where I am in friendship lave me little room to doubt that this disorder is Epidemic and communicable from one person to another, at

same time no dangerou⟨s⟩ cases have yet appeared and the people recovered are perfectly well I will not say what a hot season might have produced but think the One we are in has been favourable on this Occasion.
                    “I have not any of your letters unanswered nor any thing of News or Politicks worthy your dettention [sic]. I only trouble you with a duplicate of the last semiannual Shiplist [not found].”
                